Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-39 are under consideration in the instant Office Action.


Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of .S. Patent No. 11,028,158, (aka 16/584,634). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘158 claims a vector encoding an antibody that binds misfolded transthyretin and comprises CDRs from the 14G8 antibody, see paragraphs 5-8. The antibodies 9D5, 14G8, 5A1 and 6C1, see Figures 3a and 3b, are all produced by Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which 
.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,906,967. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘967 claims a vector encoding an antibody that binds misfolded transthyretin and comprises CDRs from the 6C1 antibody, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1, see Figures 3a and 3b, are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR, see column 13, lines 30-50, which is the same amino acid sequence of the instantly claimed method. The specification of ‘967 provides evidence that the claimed vector to produce the claimed antibody was generated with the same method that is the instantly claimed invention. The vectors of the ‘967 are an obvious variant of the instant claims. The instant claims are towards a genus of antibodies that are produced by the administration of a specific epitope and the claimed product of ‘967 is a specific species of the genus that was generated with the claimed method. Therefore, the species of the antibody claimed by ‘967 reads on the genus of . Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”

s 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,879,080. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘080 claims an antibody that binds misfolded transthyretin and comprises CDRs from the 6A1 antibody, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1 are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR, see columns 13, lines 30-50, which is the same amino acid sequence of the instantly claimed method.
The specification of ‘080 provides evidence that the claimed antibody was generated with the same method that is the instantly claimed invention. The antibodies of the ‘080 are an obvious variant of the instant claims. The instant claims are towards a genus of antibodies that are produced by the administration of a specific epitope and the claimed product of ‘080 is a specific species of the genus that was generated with the claimed method. Therefore, the species of the antibody claimed by ‘080 reads on the genus of antibodies produced in the instantly claimed method. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”


Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,494,426. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘426 claims an antibody that binds misfolded transthyretin and comprises CDRs from the 6A1 antibody, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1 are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR , see columns 13, lines 30-50, which is the same amino acid sequence of the instantly claimed method. The specification of ‘426 provides evidence that the claimed antibody was generated with the same method that is the instantly claimed invention. The antibodies of the ‘426 are an obvious variant of the instant claims. The instant claims . Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,330. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘330 claims an antibody that binds misfolded transthyretin and comprises CDRs from the 9D5 antibody, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1 are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR, see columns 16 and 46, which is the same amino acid sequence of the instantly claimed method. The specification of ‘330 provides evidence that the claimed antibody was generated with the same method that is the instantly claimed invention. The antibodies of the ‘330 are an obvious variant of the instant claims. The instant claims are towards a genus of antibodies that are produced by the administration of a specific epitope and the claimed product of ‘330 is a specific species of the genus that was generated with the claimed method. Therefore, the species of the antibody claimed by ‘330 reads on the genus of antibodies produced in the instantly claimed method. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,633,433. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘433 claims an antibody that binds misfolded transthyretin and comprises CDRs from the 5A1 antibodies, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1 are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR, see columns 42, which is the same amino acid sequence of the instantly claimed . Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-78 of U.S. Patent No. 10,464,999. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘999 claims an antibody that binds misfolded transthyretin and comprises CDRs from the, 14G8 antibodies, see column 1. The antibodies 9D5, 14G8, 5A1 and 6C1 are all produced by inoculating an animal with the peptide of 89-97 amino acids of TTR, see columns 16 and 46, which is the same amino acid sequence of the instantly claimed method. The specification of ‘999 provides evidence that the claimed antibody was generated with the same method that is the instantly claimed invention. The antibodies of the ‘999 are an obvious variant of the instant claims. The instant claims are towards a genus of antibodies that are produced by the administration of a specific epitope and the claimed product of ‘999 is a specific species of the genus that was generated with the claimed method. Therefore, the species of the antibody claimed by ‘999 reads on the genus of antibodies produced in the instantly claimed method. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant argues that the Examiner erred in law by using the specifications of the double patenting cases as reference patents as prior art which is not permissible. This is not found persuasive because the patent disclosures are not depended upon for an obvious rejection as fulfilling a missing piece to make it obvious, .
For these reasons, the arguments are not found persuasive and the rejections of record are maintained.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649